By the Court.

McDonald, J.
delivering the opinion.
The bill filed in this case is demurred to for the want of Equity, or what is the same thing, the motion to dissolve the injunction, is based partly on the allegation that there is no Equity in tbe bill. The parties moving in this case represent, the one as administrator and tbe other as guardian, heirs at law of intestate. There is no complaint in the bill that *562there is any difficulty about Golding’s estate, except difficulties growing out of the misconduct of his administrator. That the • administrator has loaned a part of the money of his intestate to a partnership of which he was a member is no ground for arresting suits by the heirs at law. That may be the gravamen in their case. Charges of that and the like character constitute no ground of Equity.
Nor is there any necessity for, or right in the complainants to enjoin the suits of these defendants, on the ground, that there are vouchers in the hands of their principal’s administrator, that they cannot technically describe so as to have them produced at the trial. There is no necessity for a technical description of the papers to have them produced. A very general description will be effectual to compel their production. That is a matter, however, with which these defendants have nothing to do. But there is a charge that each of the distributees has received a portion of the said estate, but how much and at what times, the complainant’s cannot establish without resorting to the consciences of each of them. The complainants are entitled to this discovery at least, and that is sufficient to require the Court to hold up the bill. The parties move to dismiss the bill on the additional ground, that they had answered, and all the Equity in the bill was sworn off. Many of the charges in the bill are admitted to be true; but none of these present any Equity. The charge on account of which we think the injunction should be retained, has not been satisfactorily answered. John W. Fletcher’s denial is, as to himself, that he has never, as administrator, received one cent of his intestate’s share. This is positive. He says further, that he does not believe that his intestate did, for she died an infant under twenty-one years of age. The same remarks may be made in respect to Sterling Glover’s answer. The intestate of Fletcher and the ward of Glover, must have been supported from their father’s estate, and, to that extent, must have received something. But the ground on which we hold up the injunction *563is, that they cannot know what the intestate and ward had received, or, if they can and do, ^the answer is not made in a manner to entitle them to a dissolution of the injunction.
Judgment affirmed.